Citation Nr: 1205252	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  08-33 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

Entitlement to an increased rating for a thoracic spine disability, evaluated as 20 percent disabling prior to February 23, 2009, and 40 percent disabling thereafter.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Barner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to April 1989. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California. 

In December 2010, the Veteran and his spouse testified at a videoconference Board hearing.  The transcript is associated with the file. 

This appeal was previously before the Board in March 2011, at which time it was remanded to obtain a VA examination.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In a letter received May 1, 2007, the Veteran contended that his service-connected disability warranted a higher evaluation.  Subsequent rating decisions continued a 20 percent rating, and awarded a 40 percent rating effective February 23, 2009.  As such, the Veteran contends that he is entitled to a rating in excess of 20 percent prior to February 23, 2009, and in excess of 40 percent thereafter.  Unfortunately the case must be remanded for additional development.  

The Veteran reported receiving Workers' Compensation benefits for a back-related injury, and submitted medical records from Scripps and U.S. HealthWorks Medical Group relating to his claim for such benefits.  Documents pertaining to the Workers' Compensation determination of benefits should also be requested.  See 38 C.F.R. § 3.159.  The duty to assist includes an attempt to obtain these records since they may be relevant to his earlier claims.  See Golz v. Shinseki, 590 F.3d 1317 (2010) (finding that VA must seek to obtain relevant records under 38 U.S.C.A. § 5103A when 'there exists a reasonable possibility that the record could help the Veteran substantiate his claim for benefits'); see also Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992) (finding that VA's duty to assist specifically includes requesting information from other Federal departments or agencies).

VA treatment records from April 2007 show that the Veteran explained that he had received care from Kaiser through September 2006; however, these treatment records are absent, and should be associated with the claims file.  The Veteran reported having had a magnetic resonance imaging (MRI) of his lumbar spine in March 2007 at Advanced MRI in Escondido.  Although an MRI report from late February 2007 is of record, any outstanding MRIs pertaining to the Veteran's back should be obtained.  The Veteran also referenced treatment at North County Physical Therapy and Rehabilitation since September 2008, and such records should be requested and associated with the claims folder.  Finally, any outstanding VA treatment records since 2009 should be obtained and associated with the claims folder.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any Workers' Compensation determinations pertaining to the Veteran's back, as well as any copies of the records on which such determinations were based.  If these records are unavailable or the search for these records otherwise yields negative results and further attempts to obtain these records would be futile, then this must be clearly documented in the claims file and the Veteran appropriately notified.  

2.  With any necessary assistance from the Veteran, obtain private treatment records concerning his back, to include from Kaiser Permanente, Advanced MRI, and North County Physical Therapy and Rehabilitation.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile.

3.  Obtain and associate with the claims folder any outstanding VA treatment records since 2009.  If no such records are available, formal findings are required that either the records sought do not exist, or that further efforts to obtain those records would be futile.

4.  After undertaking any additional indicated development, including another medical examination if warranted, adjudicate the issue on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


